                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TENNESSEE
                             WINCHESTER DIVISION

TREVOR SANDERS,                                   )
                                                  )
        Plaintiff,                                )         Case No. 4:18-cv-00059
                                                  )
v.                                                )         JURY DEMAND (12)
                                                  )
CLINT SHRUM, in his official capacity as          )
Sheriff of Grundy County and in his individual    )
capacity; T.J. BEAN, in his official capacity and )
individual capacity; OFFICER JANE DOE,            )
in her official and individual capacity;          )
DEIDRE HELTON, in her official and individual )
capacity; ADAM FLOYD, in his official and         )
individual capacity; JESSIE KINSEY,               )
in her official and individual capacity;          )
GRUNDY COUNTY BOARD OF EDUCATION; )
and CRYSTAL STIEFEL,                              )
                                                  )
        Defendants.                               )


                                       WITNESS LIST


       Defendants Shrum, Bean, Helton, Floyd, Kinsey, Grundy County, and Stiefel, by and

through counsel, and pursuant and subject to the terms and conditions of the Court’s Order [Doc.

23] and Rule 26(a)(3)(A)(I) provide their Witness List as follows:

I. Defendants expect to call the following witnesses to testify at trial:

   1. Clint Shrum (to be contacted through the undersigned counsel);

   2. T.J. Bean (to be contacted through the undersigned counsel);

   3. Deidre Helton (to be contacted through the undersigned counsel);

   4. Adam Floyd (to be contacted through the undersigned counsel);

   5. Jessie Kinsey (to be contacted through the undersigned counsel);

   6. Crystal Stiefel (to be contacted through the undersigned counsel);
   7. Daniel Richardson (to be contacted through counsel);

   8. Jamie Richardson (to be contacted through counsel);

   9. Whitney Richardson (to be contacted through counsel);

   10. Kayla McGee, 2973 Main Street, Altamont, Tennessee, (931) 235-9027;

   11. Tyler Crownover, Grundy County Sheriff’s Department, 227 Maple Street, Altamont,

Tennessee, (931) 692-3466;

   12. Jeff Johnson, Grundy County Sheriff’s Department, 227 Maple Street, Altamont,

Tennessee, (931) 692-3466;

   13. James Payne, Grundy County Sheriff’s Department, 227 Maple Street, Altamont,

Tennessee, (931) 692-3466;

   14. Phillip Hobbs, Grundy County Sheriff’s Department, 227 Maple Street, Altamont,

Tennessee, (931) 692-3466;

   15. Melinda Meeks, Grundy County Sheriff’s Department, 227 Maple Street, Altamont,

Tennessee, (931) 692-3466; and

   16. Trevor Sanders.

II. Defendants may call the following witnesses if the need arises:

   1. Donna Jones, Grundy County High School (“GCHS”), 24970 SR 108, Coalmont, TN

37313 (931) 692-5400;

   2. Matt Burner, 82 Greer Road, Decherd, TN 37324, private cell number, teaches in Franklin

County;

   3. Gina Sons, GCHS, 24970 SR 108, Coalmont, TN 37313 (931) 692-5400;

   4. Debra Curtis, GCHS, 24970 SR 108, Coalmont, TN 37313 (931) 692-5400;

   5. Samantha Stevens, 600 White City Circle, Tracey City, TN 37387 (931) 592-6705, teaches

in Tullahoma City;

                                              2
   6. Jessica Lusk, GCHS, 24970 SR 108, Coalmont, TN 37313 (931) 692-5400;

   7. Amy Smith, GCHS, 24970 SR 108, Coalmont, TN 37313 (931) 692-5400;

   8. Whitney Judd, GCHS, 24970 SR 108, Coalmont, TN 37313 (931) 692-5400;

   9. Shanda Misiak, GCHS, 24970 SR 108, Coalmont, TN 37313 (931) 692-5400;

   10. Wendy Kilgore, GCHS, 24970 SR 108, Coalmont, TN 37313 (931) 692-5400;

   11. D.E.R.S., 37 Lakeview Lane, Tracey City, TN 37387 (423) 463-1285;

   12. D.S., 403 Ales Sanders Rd, Tracey City, TN 37387 (931) 592-4509

   13. C.B., P.O. Box 902, Tracey City, TN 37387;

   14. K.N., 4038 SR56, Tracey City, TN 37387 (931) 304-6987;

   15. J.J., 943 S. 40th Ave., Gruetli-Laager, TN 37339 (931) 779-5306;

   16. H.A., 296 Central St. Tracey city, TN 37387 (931) 592-7014;

   17. Jason Matthew Kibby, 2531 Cummings Highway, Chattanooga, Tennessee 37419, (423)

544-1801;

   18. Mitzi Trussell (to be contacted through her counsel)

   19. Chief Virgil McNeece, 173 College Street, Monteagle, Tennessee 37356, (931) 924-2077;

   20. Dave Strieby, 173 College Street, Monteagle, Tennessee 37356, (931) 924-2077;

   21. William C. Rieder, Hull, Ray, Rieder, Ewell, Lane & Lynch, PC, 213 North Atlantic Street,

Tullahoma, Tennessee 37388, (931) 455-5478;

   22. LuAnn Baum, 1992 Colony Road, Coalmont, Tennessee 37313, (423) 653-4730;

   23. Sherry Woodlee, 17385 SR 56, Beersheba Springs, Tennessee 37305, (931) 235-1098;

   24. Breigh Rymer, 832 Hobbs Road, Altamont, Tennessee, (931) 235-7561;

   25. Any and all witnesses identified and/or disclosed by Plaintiff;

   26. Abby Sunz (contact information not known at this time);



                                                3
   27. Charles Cagle, Lewis Thomason, 424 Church Street, Suite 2500, Nashville, TN 37219,

615-259-1366;

   28. Any and all persons identified in written discovery by any party;

   29. Any and all necessary rebuttal witnesses as may be permitted by the Court pursuant to its

Scheduling Order; and

   30. Any other witness that may be added as a supplemental witness either pursuant to the

Court’s Order [Doc. 23] or as may be permitted by the Court.

                                            Respectfully submitted,

                                            SPICER RUDSTROM, PLLC

                                            BY:     /s/ B. Thomas Hickey, Jr.
                                                    B. Thomas Hickey, Jr., BPR #019105
                                                    Thomas E. LeQuire, BPR #06875
                                                    Attorneys for Defendants
                                                    537 Market Street, Suite 203
                                                    Chattanooga, TN 37402
                                                    P: (423) 756-0262
                                                    F: (423) 756-8489


                               CERTIFICATE OF SERVICE

      I hereby certify that on this 16th day of March, 2020, I electronically filed this document
along with any exhibits with the Clerk of Court using the CM/ECF system which will
automatically send e-mail notification of such filing to the following attorneys of record:

                      Joseph Alexander Little, IV
                      Burr & Forman, LLP
                      222 Second Avenue S.
                      Suite 2000
                      Nashville, TN 37201

                                            SPICER RUDSTROM, PLLC

                                            BY:     /s/ B. Thomas Hickey, Jr.




                                               4
